DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2004/0191508 to Hubbard et al. (“Hubbard”) in view of U.S. Publication No. 2017/0096588 to Demoulin et al. (“Demoulin”).
Regarding claims 1, 6, and 7, Hubbard discloses a roof system comprising: i. a roof substrate 104; ii. a first membrane 112 including first and second opposed planar surfaces, where the first planar surface includes a roof-substrate contacting portion and a lap portion, said membrane having disposed on said roof- substrate contacting portion and said lap portion an adhesive 146, where said first membrane is adhered to said roof substrate through said adhesive disposed on said roof-substrate contacting portion, and iii. a second membrane 114 including opposed first and second planar surfaces, where the first planar surface includes a roof-substrate contacting portion and a lap portion, said membrane having disposed on said roof- substrate contacting portion and said lap portion an adhesive 150, where said second membrane is adhered to said roof substrate through said adhesive disposed on said roof-
Demoulin discloses that UV-cured pressure sensitive adhesives have improved performance and improved installation productivity (par 0022, 0054). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hubbard to have its acrylic adhesive be UV-cured as taught by Demoulin to provide the predictable result of improved performance and provide efficiencies during installation. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use UV-cured adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  The method steps recited in claim 6 would necessarily be performed in assembling the structure of Hubbard in view of Demoulin. Likewise, the subcombination of the membrane in claim 7 would necessarily be obvious in view of either the first or second membrane of claim 1.
	Regarding claim 3, Hubbard in view of Demoulin discloses that said first membrane and said second membrane are thermoplastic polyolefin membranes (TPO, par 0026).-3-
Regarding claim 4, Hubbard in view of Demoulin discloses that P16065US2A(P91 1)said first membrane and said second membrane are EPDM membranes (par 0026), but does not expressly disclose the EPDM is cured. It would have been obvious to one having ordinary skill in the art at the time of invention to use cured EPDM, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 5, Hubbard in view of Demoulin discloses that said UV-cured adhesive is acrylic adhesive, but does not disclose that the adhesive is polyacrylate. It would have been In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 8, Hubbard in view of Demoulin discloses that said release member includes a perforation that allows said release member to be divided between said roof- substrate contacting portion and said lap portion (par 0052).
Regarding claims 9, 12, and 15, Hubbard in view of Demoulin discloses that the degree of cure of said UV-cured adhesive is substantially consistent between said roof-substrate contacting portion and said lap portion as a result of being uniformly cured.
Regarding claims 10, 13, and 16, Hubbard in view of Demoulin discloses that the degree of cure of said UV-cured adhesive varies by no more than 10% between said non-substrate contacting portion and said lap portion.
Regarding claims 11, 14, and 17, Hubbard in view of Demoulin discloses that the degree of cure of said UV-cured adhesive varies by no more than 1% between said non-substrate contacting portion and said lap portion.-5- 

Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 
On pages 6-7 the applicant argues that Hubbard does not enable an adhesive that can actually be successfully used on contact and edge regions of the membrane. The applicant supports this argument with an affidavit that includes statements which the affiant believes the prior art of Hubbard commercially does not include a pre-applied pressure sensitive adhesive in the lap or edge area because it is neither practical nor meets desired functional requirements.

Furthermore, every patent is presumed valid and that presumption includes the presumption of operability. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. MPEP 716.07. Placing the same adhesive on a roof contacting portion and an edge/lapped seam portion would presumably operate to adhere a first membrane to an adjacent second membrane regardless of whether it adheres to the degree desired or not. No limiting language is present in the claim that defines the degree of adhesion.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d Demoulin discloses UV-curable pressure sensitive adhesive (“PSA”). Demoulin discloses that such PSA adhesives can be used in industrial applications and can be altered to have a desired adhesion (Demoulin, par 0003). Unlike prior art PSA, the UV-cured adhesive of Demoulin provides improvement with respect to degradation and manufacture efficiencies. Hubbard uses PSA to adhere the roof membrane (Hubbard, par 0050). 
Moreover, expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c)II. Here, Demoulin discloses that UV-curable PSA has improved resistance to degradation and gained manufacturing efficiencies (Demoulin par 0003-0005). Therefore, one of ordinary skill can expect such beneficial results by using a UV-curable adhesive on Hubbard’s first and second membranes. 
For the foregoing reasons, the rejections are maintained.

Response to Amendment
The applicant filed an affidavit under 37 CFR 1.131. Affidavits filed under 1.131 are used do show prior inventor or to disqualify commonly owned patent or published applications as prior art. However, the contents of the affidavit appears to provide arguments to establish a reasonable expectation of success in modifying a roof membrane to utilize UV-cured adhesive. Accordingly, for purposes of responding to the 1.131 affidavit, the affidavit will be treated as a 1.132 affidavit traversing rejections. To the extent the affidavit is intended as a 1.131 affidavit to disqualify the applied reference, prior invention may not be established because the rejection is based upon a statutory bar.
The affidavit under 37 CFR 1.132 filed 11/11/2020 is insufficient to overcome the rejection of claims 1 and 3-17 based upon Hubbard in view of Demoulin as set forth in the last Office action because:

To the extent that the affidavit argues an unexpected result of using a UV-cured adhesive that functions well as adhesive for the roof contacting portion of the membrane and a seam portion of the membrane, the affidavit does not provide objective evidence that using a UV-cured adhesive would provide unexpected results.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.